Under the record in this case the decree entered in the circuit court should be reversed in so far as it was thereby adjudicated that the order of the department of labor and industry, dated August 28, 1933, was procured by fraud perpetrated upon plaintiff. I fail to find in this record any evidence of fraud in consequence of which the adjudication of the department of labor and industry was obtained. There is no claim of mistake. Under such a record the circuit court in chancery was without power to grant plaintiff any relief.
Plaintiff's application for adjustment of his claim for compensation was regularly brought on for hearing before a deputy commissioner of the department of labor and industry, on August 28, 1933. Plaintiff was present and was represented by counsel whose fidelity to his client is in no way challenged. An award was entered. Plaintiff and his counsel must *Page 475 
be held, both as a matter of fact and of law, to have had full knowledge at the time of the contents of the award entered. In part it reads:
"And after hearing the proofs and allegations of said plaintiff, and said defendants, said deputy commissioner being fully advised in the premises, doth find, determine and adjudge that plaintiff, Erwin Abbott, suffered no accident which arose out of and in the course of his employment with the said defendant employer in the county of Saginaw, State of Michigan, and that said plaintiff is not entitled to receive and recover compensation."
The record discloses that subsequently plaintiff received from his employer a substantial sum of money, presumably in settlement of any possible claim plaintiff might have against his employer. The receipt and release signed by plaintiff so recites. But decision herein does not turn upon the validity or invalidity of such settlement, regardless of whether it was or was not approved by the department of labor and industry. Instead decision herein turns upon the undisputed record which discloses there was a final adjudication adverse to plaintiff's claim for compensation. No appeal was taken from the award of the deputy commissioner. This record is entirely barren of any testimony tending to show that the entry of the award of the deputy was procured through any misrepresentation or deceit practiced on plaintiff or even the suppression of any fact or circumstance about which he was entitled to be informed. Neither he nor his counsel was misled, deceived or defrauded. Under such circumstances the award of the deputy commissioner is final and constitutes res judicata of plaintiff's claim asserted months afterwards whereby he seeks compensation for alleged injuries arising out of the identical accident. *Page 476 
In the absence of fraud or mistake an adjudication by the department of labor and industry must be held to be final. 2 Comp. Laws 1929, § 8451 (Stat. Ann. § 17.186). Otherwise the whole scheme of the workmen's compensation act will be of no service to either employers or employees because of an entire absence of finality to the department's adjudications.
Since there is an entire absence of a showing of fraud, and no claim of mistake, the portion of the decree entered in the circuit court holding there was fraud must be reversed. The record contains no evidence of fraud, therefore the circuit court in chancery was without power to grant relief and plaintiff's bill of complaint must be dismissed, with costs.
WIEST, C.J., and BUSHNELL, SHARPE, and CHANDLER, JJ., concurred with NORTH, J.